DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Sandate Aguilar 9,140,867US.
In terms of claim 1, Sandate Aguilar teaches An optical fiber cable  (Figure 6: 120; Column 9, lines 1-5) comprising: a cable jacket (Figure 6: 12; Column 9, lines 20-25) comprising a jacket inner surface and a jacket outer surface (See Annotated picture below: Jacket inner/outer surface), the jacket inner surface defining a central bore (Figure 6: 16; Column 9 45-50)  along a longitudinal axis of the optical fiber cable (Figure 6: 120) and the jacket outer surface defining an outermost surface of the optical fiber cable (See Figure 6: outer surface of 12); at least one optical fiber (Figure 6: 18) disposed within the central bore (Figure 6: 18 is located on the inside of bore 16); a buffer tube (Figure 6: 20; Column 6, lines 40-45) disposed within the central bore (Figure 6: 20 is located inside of bore 16) and surrounding the at least one optical fiber (Figure 6: 20 surrounds fibers 18) along the longitudinal axis, the buffer tube (20) comprising a buffer tube inner surface and a buffer tube outer surface (See 20); an armor layer (Figure 6: 122; Column 9, lines 30-35) disposed between the jacket inner surface and the buffer tube outer surface (Figure 6: 122 is located on the inside of jacket 12 and outside of 20); a water-blocking adhesive (Figure 6: 128) disposed between the armor layer (122) and the buffer tube (20) outer surface (Figure 6: 128 is located on the inside of armor 122 and outside of buffer tube 20; the binder contains glue or chemical which allows it to be an adhesive layer [Column 9 lines 50-55] and water blocking properties [Column 9 55-60]); wherein the water-blocking adhesive extends along at least a portion of the longitudinal axis of the optical fiber cable (Figure 5 wherein layers extends along longitudinal side of cable) and at least partially around a circumference of the buffer tube (See Figure 6: 128 extends at least partially around a circumference of the buffer tube).

    PNG
    media_image1.png
    763
    890
    media_image1.png
    Greyscale

As for claim 2, Sandate Aguilar teaches the cable of claim 1, wherein the armor layer comprises a plurality of corrugations (Col. 2, lines 10-20).
As for claim 3, Sandate Aguilar teaches the cable of claim 2, wherein the water-blocking adhesive  adheres to the armor layer (128 adheres to 122; Column 9, lines 50-55) and to the buffer tube outer surface (Column 16, lines 5-15 teaches the binder layer 128 has an adhesive property disposed on/attached to the inside surface; Figure 6 illustrates inside surface of 128 comes in contact with buffer tube 20 via glue/bonding agent/chemical adhesion) and wherein the water-blocking adhesive adheres to the plurality of the corrugations to create a mechanical interlock between the buffer tube and the armor layer (Col. 2 lines, 10-20 teaches the armor layer 122 having corrugations; Column 9, lines 50-55 teaches the binder layer 128 adheres to the armor layer 122).
As for claim 4, Sandate Aguilar teaches the cable of claim 3, wherein the mechanical interlock and adherence of the water-blocking adhesive to the armor layer and to the buffer tube outer surface constrains at least 12.8 MPa of contractive force (Column 13, lines 14-20 teaches the binder layer that has a Young Modulus of 2GPa or less. Young Modulus is a measure of the compressive stiffness of a material or in other words the contractive force the material is capable of withstanding before being vulnerable to compression. In this particular case, the claim requires the compress stiffness of all 3 structures water-blocking adhesive, armor, buffer to be at least 12.8 MPa. The prior art discloses a value of 2.0 GPa or less from one water-blocking adhesive binder layer 128, thus meets the claimed requirement. Having additional Young Modulus from either buffer or armor structure will produce a value of greater than 2.0 GPa, which meets the claim requirement of at least 12.8 MPa).
As for claim 5, Sandate Aguilar teaches the cable of claim 1, wherein the water-blocking adhesive (128) is continuous around the entire circumference of the buffer tube and along the longitudinal axis of the optical fiber cable (Figure 6).
As for claim 8, Sandate Aguilar teaches the cable of claim 1, wherein the water-blocking adhesive is a superabsorbent (Column 9, lines 55-60]), water-swellable hotmelt (Column 9, lines 55-60 teaches water swellable SAP and Column 18 55-67 teaches melting polymers within the binder 128).
As for claim 9, although Sandate Aguilar does not explicitly teach the buffer tube experiences a shrinkage of less than 75 millimeters after exposure to temperature cycling within the range of - 40 °C and 70 °C, Sandate Aguilar teaches the buffer tube is made from polypropylene [Column 18 lines 60-67], which is the same material of the instant application’s buffer tube [paragraph 0018 of the instant application]. Since the shrinkage properties are based on the material of the buffer tube which in this case can be polypropylene, Sandate Aguilar meets the claimed invention.
As for claim 10, Sandate Aguilar teaches the cable of claim 1, wherein the water-blocking adhesive comprises a thickness of up to 0.8 millimeters (Column 13, lines 25-30 discussed wherein the thickness can be 0.15mm, 0.5mm or less, 0.5mm to 1.0mm all of these ranges meet the limitation of up to 0.8mm).
In terms of claim 11, Sandate Aguilar teaches a method of preparing an optical fiber cable (Figure 6) comprising the steps of: providing an optical fiber cable core (Figure 6: components 20 and everything inside 20) comprising a buffer tube (Figure 6: 20) having an inner surface and an outer surface (Figure 6: 20), the inner surface defining a central bore along a longitudinal axis of the optical fiber cable core (Figure 6: within 20), and at least one optical fiber (Figure 6: 18 within 20) disposed within the central bore (20 and components within 20); forming an armor layer (Figure 6: 122) partially around the optical fiber cable core (Figure 6: 122 is around core area within 20); depositing water-blocking adhesive (thin-film binder 128 and glue) on at least one of the cable core (Figure 6: 128 is on 20) or the armor layer; and16Attorney Docket No.: HI18-119 US closing the armor layer around the optical fiber cable core (Figure 6: 122 is enclosing 20).
As for claim 12, Sandate Aguilar teaches method steps of claim 11, further comprising the step of extruding a cable jacket around the armor layer after the closing step (Claim 21 of Sandate Aguilar discuss about extruding a jacket over the binder film that is binded  to armor layer and having the armor layer binded to the jacket; extrusion for this step must happen after armor is enclose otherwise it would be impossible to bind the armor to an already extrude jacket over the jacket), wherein the cable jacket defines the outermost surface of the optical fiber cable (Figure 6: 12).
As for claim 13, Sandate Aguilar teaches method steps of claim 11, further comprising the step of depositing the water- blocking adhesive on the armor layer prior to the forming step (Claim 21 teaches depositing the water block adhesive binder layer 128 to an armor layer. The forming step of claim 11 recites “forming an armor layer partially around the optical fiber cable core” since the binder layer 128 is used to wrap the core components; the step to “depositing binder” must occur before the armor is “formed around the binder” 128 which is located inside the armor. It would be impossible to achieve the end product (Figure 6) without performing the depositing of the binder (water-blocking adhesive) on the armor prior to forming the armor layer around optical fiber cable core).
As for claim 15, Sandate Aguilar teaches method steps of claim 11, wherein the armor layer comprises a plurality of corrugations (Column 2, lines 10-20).
As for claim 16, Sandate Aguilar teaches method steps of claim 11, wherein the forming step further comprises forming the armor layer into a U-shape at least partially around the optical fiber cable core (See Figure 1: wherein the armor layer 30 has a plurality corrugate grooves which looks like U-shape grooves running along optical fiber core [components insides the armor]).
As for claim 17, Sandate Aguilar teaches method steps of claim 11, wherein the water-blocking adhesive comprises a superabsorbent (Column 9 lines 55-60]), water-swellable hotmelt (Column 9, lines 55-60 teaches water swellable SAP and Column 18, 55-67 teaches melting polymers within the binder 128).
In terms of claim 18, Sandate Aguilar teaches an optical fiber cable comprising: a jacket structure (Figure 6) comprising a cable jacket (Figure 6: 12), the jacket structure defining a central bore (Figure 6: 16) along a longitudinal axis of the optical fiber cable (Figure 6); at least one optical fiber (Figure 6: 18) disposed within the central bore (Figure 6: 16 and 18); a first layer (Figure 6: 20) disposed between the at least one optical fiber and the jacket structure (Figure 6: 20, 12, and 18); a second layer (Figure 6: 128) disposed between the first layer and the jacket structure (Figure 6: 12, 128, and 20); wherein the second layer adheres the first layer to the jacket structure (128 adheres to 122 which adheres to 12; Column 9, lines 50-60 or Claim 21) and 17Attorney Docket No.: HI18-119 US wherein the second layer is configured to absorb water that enters through the jacket structure (Column 9, lines 50-60).
As for claim 19, Sandate Aguilar teaches the device of claim 18, wherein the cable jacket (Figure 6: 12) comprises an inner surface and an outer surface and wherein the jacket structure further comprises an armor layer (Figure 6: 122) disposed on the inner surface of the cable jacket (Figure 6: 122 on the surface 12).
As for claim 20, Sandate Aguilar teaches the device of claim 19, wherein the first layer (Figure 6: 20) comprises a buffer tube (20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Sandate Aguilar 9,140,867US in view of the US Patent Application Publication to Fulbright 2008/0056649US.
In regards to claim 6, 7 and 14, Sandate Aguilar teaches the device of claim 1 and method of claim 11. Sandate Aguilar does not teach wherein the water-blocking adhesive is discontinuous along the portion of the longitudinal axis along which the water-blocking adhesive extends; wherein the water-blocking adhesive comprises one or more gaps between sections of water-blocking adhesive that are less than 3 meters in length; wherein the depositing step further comprises depositing the water-blocking adhesive discontinuously on at least one of the cable core or the armor layer.
Fulbright does teach wherein the water-blocking adhesive is discontinuous along the portion of the longitudinal axis along which the water-blocking adhesive extends [0028]; wherein the water-blocking adhesive comprises one or more gaps between sections of water-blocking adhesive [0028]; wherein the depositing step further comprises depositing the water-blocking adhesive discontinuously ([0028]) on at least one of the cable core or the armor layer ([0036]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the water blocking layer 128 of Sandate Aguilar to have discontinuous pattern in order to increase the compressible resistance of the cable ([0028]). This modification will allow the cable to be more durable over its life time.
Sandate Aguilar / Fulbright do not teach wherein the water-blocking adhesive comprises one or more gaps between sections of water-blocking adhesive that are less than 3 meters in length. Although Fulbright does mention gaps or opening maybe present, Fulbright is silent to the opening relative to length of the layer.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the discontinuous to occur in sections that are less than 3 meters in length in order to balance out compressive benefits of having gaps vs water block protection of the device since more gaps being present in shorter intervals allows more water to leak into the fiber potentially damaging the fiber over time.

Response to Arguments
Applicant's arguments filed 6/02/2022 have been fully considered but they are not persuasive. In this instant the applicant argued the prior art of Sandate Aguilar does not teach a “water blocking adhesive” or teaches “depositing water blocking adhesive” because layer 128 is a binder that contains glue hence it is not considered an adhesive and the water block property of the binder layer is not in the glue thus the glue can not be a water blocking adhesive (Remarks Page7).
The examiner respectfully disagrees because the binder layer 128 which is made of SAP material is designed to contain glue (Column 9 lines 42-50) for bonding purposes is considered a “water blocking adhesive”. Binder layer 128 contain SAP which is water blocking material which has glue on the surface thus binder layer 128 in combination with the glue or other chemical adhesions forms “a water blocking adhesive layer” as recited in Claim 1. Furthermore, the water blocking adhesive of the claimed invention is also made of SAP material thus the disclosed binder layer 128 with glue on it’s surface is as much a water blocking adhesive as the claimed water blocking adhesive. Lastly, the claim language does not preclude the examiner from treating a layer made of two materials to be “water blocking adhesive”.
The applicant further argues the prior art does not “a second layer that adheres the first layer to the jacket structure” (Remarks Page 8) because the propose second layer as cited by the examiner does not contain adhesive property.
The examiner respectfully disagrees because as cited above layer 128 contains glue or chemical adhesion added to the surface of layer 128. Thus, the combination of layer 128 and the glue qualifies as “the second layer”. As detailed in the rejection above layer 128 bonds with the jacket and layer 20 (see abstract which states the jacket is bonded to the armor).
The applicant further argues the prior art does not teach wherein layer 128 is bonded to the buffer tube 20 thus it can’t bond to jacket. The examiner respectfully disagrees because specification indicates the adhesive property of the claimed invention is a hot melt thermoplastic wherein the adhesion comes when the thermoplastic is in its holt melt forms (Applicant’s Specification [0017]). The binder is also a hot melt thermoplastic (See Column 18) wherein the thermoplastic is hot melt (Column 15 because the material is extruded and requires cooling to contract the material). Column 15 and 16 also discussion that the binder materials have naturally adhesive properties to adhere SAP particles to its surface and to the core area of the cable (Column 15 and 16).
The applicant further argues that the motivation to claims 6, 7 and 14 lacks proper rationale to combine (Remarks Page 10 and 11).
The examiner respectfully disagrees as stated above the rationale to have discontinuous patterns can be used to control bendability, compressibility, water absorption all of which are stated in secondary reference to Fulbright as detailed above ([0028]).  SAP particles absorbs water and when the particles are fully absorbed the bendability and compressibility at area of more dense particles vs less dense particles are different. This effects fiber bending performance during transmission. Further areas wherein more SAP particles are embedded in areas wherein the fiber maybe at greater risk of being expose to water will also increase the fiber water blocking property of the water blocking layer while saving cost. Using discontinuous placement of the SAP particles allows for better allocations of the SAP particles base on desired properties. This modification provides for additional desired benefits are certain location of the cable while limiting risk.
This action is therefore made FINAL for the reason(s) detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874